DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 6A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 13-18 and 20-21 are objected to because of the following informalities:  Claim 13, line 2, “manufacturer-specified rise time, and the rise time” should be “manufacturer-specified current rise time, and the current rise time”.  Claim 13, line 3, “manufacturer-specified rise time” should be “manufacturer-specified current rise time”.  Claim 14, line 2, “manufacturer-specified fall time, and the fall time” should be “manufacturer-specified current fall time, and the current fall time”.  Claim 14, line 3, “manufacturer-specified fall time” should be “manufacturer-specified current fall time”.  Claim 15, lines 2-3, “the turn-on delay time of the solid-state switch circuit module” lacks proper antecedent basis.  Claim 16, lines 2-3, “the turn-off delay time of the solid-state switch circuit module” lacks proper antecedent basis.  Claim 17, lines 1-2, “the turn-off delay time” lacks proper antecedent basis.  Claim 18, lines 1-2, “the turn-on delay time” lacks proper antecedent basis.  For examination purposes, it has been assumed that the turn-off and turn-on delay times recited in claims 17-18 are turn-off and turn-on times of the solid-state switch.  Claim 20, line 3, “an solid-state switch” should be “a solid-state switch”.  Claim 21, line 3, “an solid-state switch” should be “a solid-state switch”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21, respectively, of U.S. Patent No. 11,095,280. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 are broader than claims 1-21, respectively, of U.S. Patent No. 11,095,280.
Claims 1-12 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2-17, 1, and 18, respectively, of U.S. Patent No. 10,389,345. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 and 14-21 are broader than claims 1, 1, 2-17, 1, and 18, respectively, of U.S. Patent No. 10,389,345.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 1, and 19-20, respectively of U.S. Patent No. 9,601,283. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 1, claim 1 of U.S. Patent No. 9,601,283 recites a solid-state switch 
(IGBT) circuit module comprising:  a circuit board; a solid-state switch (IGBT) coupled with the circuit board having a gate a collector, and an emitter; a driver that provides current to the gate of the solid-state switch (IGBT) coupled with the circuit board; and a plurality of traces, wherein a first trace of the plurality of traces electrically couples the gate and the driver, wherein the circuit module is configured to couple with a load between the emitter and the collector.
	As to claims 2-19, claims 2-18 and 1, respectively, of U.S. Patent No. 9,601,283 recite all of the remaining claimed features of claims 2-19.  
	As to claim 20, claim 19 of U.S. Patent No. 9,601,283 recites a solid-state switch (IGBT) circuit module comprising:  a circuit board; a solid-state switch (IGBT) coupled with the circuit board having a gate, a collector, and an emitter; a driver that provides current to the gate of the solid-state switch (IGBT) coupled with the circuit board; and a plurality of traces, wherein a first trace of the plurality of traces electrically couples the gate and the driver, wherein the first trace has an inductance less than 100 nH, wherein the circuit module is configured to couple with a load between the emitter and the collector.
	As to claim 21, claim 20 of U.S. Patent No. 9,601,283 recites a solid-state switch (IGBT) circuit module comprising:  a circuit board; a solid-state switch (IGBT) coupled with the circuit board having a gate, a collector, and an emitter; a driver that provides current to the gate of the solid-state switch (IGBT) coupled with the circuit board; and a plurality of traces, wherein a first trace of the plurality of traces electrically couples the gate and the driver, wherein the first trace has an inductance less than 1 ohm, wherein the circuit module is configured to couple with a load between the emitter and the collector.
Claims 1-6, 8, and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, respectively, of U.S. Patent No. 8,963,377. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 1, claim 1 of U.S. Patent No. 8,963,377 recites a solid-state switch 
(IGBT) circuit module comprising:  a circuit board; a solid-state switch (IGBT) coupled with the circuit board having a gate, a collector, and an emitter; a driver that provides current to the gate of the solid-state switch (IGBT) coupled with the circuit board; and a plurality of traces, wherein a first trace of the plurality of traces electrically couples the gate and the driver, wherein the circuit module is configured to couple with a load between the emitter and the collector.
	As to claims 2-6, 8, and 12-18, claims 2-14, respectively, of U.S. Patent No. 8,963,377 recite all of the remaining claimed features of claims 2-6, 8, and 12-18.
	As to claim 19, claim 1 of U.S. Patent No. 8,963,377 recites the solid-state switch comprising an IGBT.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10-11, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the U.S. Patent of Chikai et al. (5,808,504).	
As to claim 1, Chikai discloses a solid-state switch circuit module comprising a 
circuit board; a solid-state switch (1) coupled with the circuit board having a gate, a collector, and an emitter; a driver (IGBT drive circuit 2-7) that provides current to the gate of the solid-state switch (1) coupled with the circuit board; and a plurality of traces, wherein a first trance of the plurality of traces electrically couples the gate and the driver, wherein the circuit module is configured to couple with a load (22) between the emitter and the collector (see column 1, lines 24-36 and 47-51; column 4, line 27-49; and Figure 1).
	As to claim 8, the driver is coupled with a single solid-state switch (1) (see Figure 1).
	As to claims 10-11, the first trace directly couples the driver (2-7) with the gate without a resistor or any other additional component (see Figure 1). 
	As to claim 19, the solid-state switch (1) comprises an IGBT (see column 1, lines 24-26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-6, 12-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chikai.
As to claims 2-3, Chikai discloses all of the claimed features, as set forth above, 
except for the voltage at the gate brought to a full voltage or discharged in a time less than the manufacturer-specified current rise or fall time.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the voltage at the gate brought to a full voltage or discharged in a time less than a manufacturer-specified current rise or fall time, because selections of values of components and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As to claim 4, Chikai discloses all of the claimed features, as set forth above, 
except for the voltage between the collector and the emitter brought to a minimum voltage in a time less than the manufacturer-specified current rise time.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the voltage between the collector and the emitter brought to a minimum voltage in a time less than the manufacturer-specified current rise time, because selections of values of components and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As to claim 5, Chikai discloses all of the claimed features, as set forth above, 
except for the solid-state switch circuit module including an internal circuit module inductance that is greater than 50 nH.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected an internal circuit module inductance greater than 50 nH, because selections of values of components and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As to claim 6, the internal circuit module inductance includes a stray circuit 
module inductance (L) (see column 1, lines 33-36 and Figure 1).
As to claim 12, Chikai discloses all of the claimed features, as set forth above, 
except for the switching loss of the solid-state switch circuit module being less than the manufacturer-specified switching loss of the solid-state switch.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have made the switching loss of the solid-state switch circuit module less than the manufacturer-specified switching loss, because selections of values of components and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As to claims 13-14, Chikai discloses all of the claimed features, as set forth 
above, except for the rise and fall times of the solid-state switch module being less than the manufacturer-specified rise and fall times.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have made the solid-state switch circuit module with rise and fall times less than the manufacturer-specified rise and fall times of the solid-state switch, because selections of values of components and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As to claims 15-16, Chikai discloses all of the claimed features, as set forth 
above, except for the turn-on and turn-off delay times of the solid-state switch circuit module being less than the manufacturer specified turn-on and turn-off delay times.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have made the solid-state switch circuit module with turn-on and turn-off delay times less than the manufacturer specified turn-on and turn-off delay times, because selections of values of components and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As to claims 17-18, Chikai discloses all of the claimed features, as set forth 
above, except for the recited 100 ns and 40 ns turn-off and turn-on delay values.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have made the solid-state switch circuit with a turn-off delay time less than 100 ns and/or a turn-on delay time less than 40 ns, because selections of values of components and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As to claim 20, Chikai discloses a solid-state switch circuit module comprising a 
circuit board; a solid-state switch (1) coupled with the circuit board having a gate, a collector, and an emitter; a driver (IGBT drive circuit 2-7) that provides current to the gate of the solid-state switch coupled with the circuit board; and a plurality of traces, wherein a first trace of the plurality of traces electrically couples the gate and the driver, wherein the circuit module is configured to couple with a load (22) between the emitter and the collector (see column 1, lines 24-36 and 47-51; column 4, lines 27-49; and Figure 1).  Chikai does not disclose the first trace having an inductance less than 100 nH; however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used a first trace having an inductance less than 100 nH in the circuit of Chikai, because selections of values of components and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As to claim 21, Chikai discloses a solid-state switch circuit module comprising a 
circuit board; a solid-state switch (1) coupled with the circuit board having a gate, a collector, and an emitter; a driver (IGBT drive circuit 2-7) that provides current to the gate of the solid-state switch coupled with the circuit board; and a plurality of traces, wherein a first trace of the plurality of traces electrically couples the gate and the driver, wherein the circuit module is configured to couple with a load (22) between the emitter and the collector (see column 1, lines 24-36 and 47-51; column 4, lines 27-49; and Figure 1).  Chikai does not disclose the first trace having a resistance less than 1 ohm; however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used a first trace having a resistance less than 1 ohm in the circuit of Chikai, because selections of values of components and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chika in view of the US patent of Inoue et al. (7,319,579).
As to claim 7, Chikai discloses all of the claimed features, as set forth above, 
except for the current bypass circuit.  Inoue discloses a current bypass circuit (2,3,4) between the collector (C1) and emitter (E1) of an IGBT (1) (see column 2, lines 50-61 and Figure 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have connected a current bypass circuit between the collector and emitter of the IGBT of Chikai, in order to provide overvoltage protection for the IGBT.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Chikai in view of the US patent of Vaysse (6,897,574).
As to claim 9, Chikai discloses all of the claimed features, as set forth above, 
except for the driver coupled with a pre-driver.  Vaysse discloses an IGBT (205a) with a driver (245a) coupled with a pre-driver (230a) (see column 1, lines 22-24; column 3, line 40 – column 4, line 1, and Figure 2).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have used a pre-driver in the circuit of Chikai, in order to provide protection and improved gate drive capabilities.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent of Bayerer (8,222,928) corresponds to US 2010/0134179.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836